342 F.2d 993
SERVO CORPORATION OF AMERICA, Appellee and Cross-Appellant,v.GENERAL ELECTRIC COMPANY, Appellant and Cross-Appellee.
No. 9190.
United States Court of Appeals Fourth Circuit.
February 18, 1965.

On Petition to Rehear.
Frank W. Rogers, Leonard G. Muse, Roanoke, Va., Charles H. Walker, David W. Plant, Luther E. Birdzell, Jr., George V. Eltgroth, Melvin M. Goldenberg, New York City, for appellant and cross-appellee.
B. Purnell Eggleston, Roanoke, Va., Thomas F. Reddy, Jr., Keith E. Mullenger, Roy C. Hopgood, New York City, for appellee and cross-appellant.
Before HAYNSWORTH, Chief Judge, SOBELOFF and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
After careful consideration, the court being of the opinion that no good cause is shown, the petitions to rehear filed by both the parties to this appeal are denied.


2
We think it consistent with the opinion heretofore filed that the district court should allow Servo damages only for General Electric's appropriation of that portion of its work which was not publicly disclosed prior to the visit to Salisbury on April 10, 1958, and that these damages should be measured by General Electric's cost of acquiring the same information by its own experimentation. It is, therefore,


3
Ordered that the said petitions be, and they are hereby, denied.